         Case 2:20-cv-00712-RJC Document 21 Filed 11/07/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


FERRA AUTOMOTIVE SERVICES, INC.,               )
                                               )
                Plaintiff,                     )
                                               )
        v.                                     )   2:20-cv-00712-RJC
                                               )
CERTAIN UNDERWRITERS AT LLOYD'S                )
LONDON - SYNDICATE #2001 AML                   )
also known as LLOYD'S LONDON and               )
CERTAIN UNDERWRITERS AT                        )
LLOYD’S LONDON,                                )
                                               )
                Defendants.                    )



                                      JUDGMENT ORDER

       FINAL JUDGMENT is hereby entered pursuant to Rule 58 of the Federal Rules of Civil

Procedure. This case has been marked closed.




                                                        /s/ Robert J. Colville
                                                        Robert J. Colville
                                                        United States District Judge

Dated” November 7, 2020


cc/ecf: All counsel of record
